An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 38 depends from claim 19. 
           Claim 20 is cancelled.


The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is that the cited prior art does not disclose a method to control deposit formation in a process for manufacture of paper, the process including fixing in aqueous fiber suspension stickies of a particle size claimed, onto the fiber by adding into the aqueous fiber suspension before a mixing chest a water-soluble polymer product including amphoteric polyacrylamide of a molecular weight claimed and a total ionicity claimed, the amphoteric polyacrylamide comprising 3-25 mol-% of structural units derived from cationic monomers, and 0.5-5 mol-% of structural units derived from anionic monomers (claim 19).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone number is  (571)272-1190.  


/MARK HALPERN/Primary Examiner, Art Unit 1748